Citation Nr: 1103441	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  04-44 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for chronic fatigue, memory 
impairment, and diffuse musculoskeletal pain due to undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1969 to 
June 1969, and from February 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 RO rating decision.

During the pendency of the appeal, service connection for 
bilateral knee disability was granted by a January 2008 RO rating 
decision; therefore, that issue is no longer before the Board.

The issue was remanded in November 2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requested a travel board hearing as indicated on an 
August 2010 written statement.  A hearing was not scheduled.  
Under applicable regulations, a hearing on appeal will be granted 
if a Veteran, or his representative, expresses a desire to appear 
in person.  38 C.F.R. § 20.700 (2010).  Because failure to afford 
the Veteran the requested hearing would constitute a denial of 
due process and result in any Board decision being vacated, 38 
C.F.R. § 20.904(a) (2010), this matter must be addressed before 
the Board promulgates a decision as to that issue.  

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a travel board hearing 
before a member of the Board at the RO in 
accordance with applicable procedures.  The 
Veteran and his representative should be 
notified of the time and place to report 
for the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


